Citation Nr: 0840627	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-14 316	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) as a result of service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The Denver, Colorado RO now has jurisdiction 
over the veteran's claims file.  

The veteran was provided a travel Board hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of the testimony offered at this hearing has been associated 
with the record.  


FINDINGS OF FACT

1.  Service connection is in effect for residuals, right 
axillary neuropraxia with deltoid muscle injury with sensory 
impairment, right forearm, and weakness, right hand, rated as 
70 percent disabling, post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling, residuals, right knee injury 
with degenerative joint disease, rated as 30 percent 
disabling and residuals, fracture to right ring finger with 
deformity, and little finger, rated as noncompensable.  The 
combined rating is 90 percent. 

2.  The veteran's service-connected disabilities render him 
unable to obtain or retain substantially gainful employment 
consistent with his education and work experience. 


CONCLUSION OF LAW

Affording the benefit of the doubt to the veteran, the 
criteria for entitlement to a TDIU due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran is not prejudiced in 
this regard. 

The veteran alleges that limitations associated with his 
service-connected disabilities preclude his gainful 
employment.  Based upon the evidence of record, the veteran 
graduated from high school, but has no other degrees, 
certificates, or licenses.  He attended college and studied 
computer science for a time through VA's vocational 
rehabilitation program, but never finished a degree.  The 
veteran's last position was as an electrician in March 2005 
and he has not worked since that time.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60  
percent or more, or if there are two or more disabilities,  
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating  
to 70 percent or more.  The veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.   38 C.F.R. §§ 
3.340, 3.341, 4.16. 

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

When, after careful consideration of all procurable and  
assembled data, a reasonable doubt arises regarding the 
degree of disability or any other point, such doubt will be  
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence which satisfactorily proves or 
disproves the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.  
App. 49, 53-56 (1990). 

The veteran's service-connected disabilities consist of right 
axillary neuropraxia with deltoid muscle injury with sensory 
impairment, right forearm, and weakness, right hand, rated as 
70 percent disabling, PTSD, rated as 30 percent disabling; 
residuals, right knee injury with degenerative joint disease, 
rated as 30 percent disabling and residuals, fracture to 
right ring finger with deformity, and little finger, rated as 
noncompensable.  The veteran's combined service-connected 
disability rating is 90 percent.  As such the Board finds 
that the veteran meets the percentage standard set forth in 
38 C.F.R. § 4.16(a).  Thus, the question is whether the 
veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.   

An August 2005 letter from a VA vocational rehabilitation 
counselor (VRC) notes that the veteran entered the vocational 
rehabilitation program in January 2003 with the goal of 
completing a degree in computer science.  The VRC noted that 
the veteran's challenges with depression and PTSD had, 
however, interfered with his ability to complete his 
rehabilitation program.  The VRC felt that the veteran did 
not appear to have the mental fortitude to deal with mental 
health issues and work.  

Also, in August 2005 the veteran was provided a VA neurologic 
examination.  The examiner noted an axillary nerve injury and 
found that the veteran could reasonably have difficulty with 
overhead work such as would be required in plumbing, 
electricity or construction work of any kind.  The examiner 
felt, however, that the veteran could be fully employable in 
sedentary environment.  

The veteran was afforded a VA mental health examination in 
September 2005.  After diagnosing PTSD with a GAF score of 
60, the examiner gave an opinion regarding the veteran's 
employability.  The examiner found that the veteran's 
employability was not limited by PTSD, but rather his 
physical limitations.  

A November 2005 counseling record shows that the veteran was 
discharged from the vocational rehabilitation program.  This 
record notes that the veteran had not overcome the effects of 
his vocational impairment.  It was noted that the veteran had 
both service-connected and nonservice-connected disabilities, 
all of which contributed to causing a substantial impairment 
in the veteran's ability to obtain and maintain employment.  
It was also found that the veteran was not feasible for 
training that would allow him to return to work due to both 
his service-connected and nonservice-connected disabilities.  
The VRC felt that the veteran's psychological disabilities 
prevented him from returning to the world of work and that it 
was unlikely that the veteran had the ability to complete an 
educational program leading to a degree that would  allow him 
to become competitively employed in an occupation that would 
fit his present physical limitations.  The veteran was 
subsequently removed from the vocational rehabilitation 
program.  

Of record is an April 2006 letter from a VA physician who was 
then treating the veteran for bipolar disorder, PTSD and 
depression that impeded the veteran's ability to function.  
The physician also noted that the veteran had severe 
arteriosclerosis with aortic/femoral bypass that also 
severely limited his ability to work.  The physician found 
that the combination of the veteran's deteriorating mental 
state prevented him from working and that the veteran was 
totally and permanently unemployable.  

At his April 2008 Board hearing the veteran offered testimony 
regarding his ability to work.  He related that he was 
employed as an electrician until 2000 when he quit working 
due to problems with his right hand and right arm.  He 
explained that he tried working again as an electrician a few 
years later, but was unable to continue working because of 
his physical limitations, particularly his right arm, right 
hand and right knee.  He stated that he had applied for some 
"desk jobs," but had gotten no offers of employment.  

Based on the foregoing, the Board concludes that the evidence 
is in equipoise, and thereby supports the veteran's claim for 
a TDIU.  In sum, the evidence shows that the veteran's 
service-connected disabilities prevent him from performing 
manual labor, such as that performed by an electrician, but 
not from performing sedentary jobs.  However, the evidence is 
at least in equipoise that the veteran's service-connected 
PTSD has prevented him from rehabilitating himself in order 
to obtain substantially gainful sedentary employment as shown 
by his removal from vocational rehabilitation.  In essence, 
it appears that the overall impairment resulting from the 
veteran's service-connected disabilities, which are currently 
assigned a combined rating of 90 percent, render him unable 
to follow a substantially gainful occupation.

At this time, the Board acknowledges that the veteran also 
has other nonservice-connected disabilities that might render 
him unemployable.  However, the Board finds that any doubt in 
this regard is resolved in the veteran's favor.  Mittleider 
v. West, 11 Vet. App. 181 (1998) (where manifestations of a 
service-connected disability cannot be separated from the 
manifestations of a nonservice-connected disability, all 
manifestations must be attributed to the service-connected 
condition).   





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a TDIU due to service-connected disabilities 
is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


